By the Court, Wallace, C. J.:
The plaintiff was nonsuited, the notice given by him to the defendant to determine the tenancy having been excluded.
The action was brought in the County Court by the plaintiff, who had leased the premises to the defendant, to hold at the will of the plaintiff'.
The premises are described in the complaint as “ being part of Mission Block, No. 24, commencing at the junction of Market and Guerrero streets; thence running southwesterly along Market street one hundred and forty (140) feet; thence easterly, and parallel to Ridley street, to the westerly line of Guerrero street; thence northerly along the westerly line of Guerrero street one hundred and forty (140) feet, to the point of beginning,” etc.
The statute (of 1861, p. 514,) provides that where there is a tenancy at will it “ may be terminated by the landlord *238giving one month’s notice, in writing, to the tenant, requiring him to remove from the premises.”
The notice to quit was served upon the defendant more than one month before the commencement of the action. In this notice the premises were designated as follows: “ Those certain premises now held by you, under lease from me, and being part of Mission .Block, No. 24, of the City and County of San Francisco, and described as follows: Beginning at the junction of Market and Guerrero streets, and thence running southwesterly along Market street one hundred and thirty feet; thence easterly to Guerrero street, and thence northerly along the westerly line of Guerrero street one hundred and thirty feet, more or less, to point of commencement,” etc.
This notice was excluded by the Court, on the ground that it did not require a surrender of the whole of the premises, and did not describe the premises alleged by the plaintiff to have been demised to the defendant.
It does not appear that the defendant held of the plaintiff any premises in the City and County of San Francisco other than those which are a part of Mission Block, No. 24. These premises extend one hundred and forty feet upon Market street, and the like distance upon Guerrero street. In the notice they are correctly described as included in Mission Block, No. 24, and as lying upon Guerrero and Market streets. They are, however, inexactly stated in the notice to run along Market street one hundred and thirty feet, and along Guerrero street one hundred and thirty feet, more or less. The only question is as to whether or not the notice effected the purpose for which it was intended. Was the defendant misled by its inexactness in the particular mentioned? We think that it cannot be said that he was. Though the length of the lot upon one street was erroneously given, and upon the other street was only approximately stated, the notice, nevertheless, indicated with reasonable *239certainty, and to a certainty easily intelligible to the defendant, that the premises now sued for were the premises therein demanded of him; and for the error in excluding the notice at the trial the judgment must be reversed, and the cause remanded for a new trial; and it is so ordered.
Mr. Justice Rhodes did not express an opinion.